DETAILED ACTION
Claims 1-30 are pending. 
Claims 1 and 3-30 are rejected.
Claim 2 is “objected to”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention


Claims 1, 7-8, 13-16, 18, 20-21, 26, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sergeev et al., US Pub. 2022/0191898 (hereinafter Sergeev).

With respect to claim 1, Sergeev teaches a method (Figs, 7 and 10-11) for wireless communication at a user equipment (UE) (Fig. 7A, UE 701), comprising: 
identifying, based at least in part on round trip delay information received
from a network, a propagation delay for communications between the UE and a base station (Fig. 7A, BS 708) via a satellite (Fig. 7A, space-borne platform 704) ([0162], “The additional slot offset can be determined based on a full TA value (in slots) including any TA adjustment applied by the UE or BS. In some examples, the additional slot offset is determined based on a common component of the TA value (in slots), which can be indicated to the UE in a SIB or PBCH. In some examples, the additional slot offset is determined based on a differential component of the TA value (in slots), which can be indicated in a RAR message. In some examples, the additional slot offset is determined based both the common component of the TA value and the differential component of the TA value, which can further include any adjustments to the TA value by the UE or BS….”; Fig. 9; [0159], “Accordingly, in some examples, the TA for the UE can be divided into two parts such that TA=TA1+TA2, where TA1 corresponds to the common propagation delay D1 and TA2 corresponds to the differential propagation delay D2. G can then be determined based on part of the TA (e.g., G can be TA1 or TA2 (in slots)) or all of TA (e.g., G can be TA=TA1+TA2). In some examples, TA1 is broadcast to UEs within the cell by the BS. In some examples, TA1 is indicated to the UE in a physical broadcast channel (PBCH) transmission. In some examples, TA1 is indicated to the UE in the SIB….”, the common propagation delay TA1/D1 received from the base station is the propagation delay/round trip delay information);
determining, based at least in part on the propagation delay and a propagation
delay variation, an uplink timing for initiating an uplink communication to the base station
via the satellite, wherein the uplink timing is determined relative to a satellite timing
reference or a base station timing reference (Fig. 10, steps 1006-1010, the additional slot offset is based on the propagation delay (common propagation delay) and the propagation delay variation (differential propagation delay); [0162], “An additional slot offset is determined based on a TA value (1006). The TA value can be configured to offset a signal propagation delay between the UE and the BS and can be received from the BS in a RAR message or by other signaling…… …. In some examples, the additional slot offset is determined based both the common component of the TA value and the differential component of the TA value, which can further include any adjustments to the TA value by the UE or BS”; the differential component of the TA value is the propagation delay variation; [0163], “A total slot offset is determined based on the slot offset and the additional slot offset (1008)……… The PUSCH is transmitted based on the total slot offset and the TA value (1010)”;  See also [0159], Note (1),  TA is determined by TA1 + TA2  where TA2/D2 is the differential propagation delay and TA1/D1 is the common propagation delay, and (2), the TA is used to determine the additional slot offset; [0161], timing is determined relative to the base station), and wherein the propagation delay variation is based at least in part on movement of the satellite relative to the UE or movement of the satellite relative to both the UE and the base station ([0159], “…..In some examples, TA1, TA2, or TA, or combinations of them, are determined (e.g., by the BS or the UE) based on the absolute or relative location of the satellite (or other airborne or space-borne platform) or the UE, or both”; [0162], “…In some examples, the common component or the differential component, or both, are determined based at least in part on one or more network parameters, such as a location of an airborne or space-borne platform in a NTN, a location of the BS, a location of the UE, or combinations of them, among other”); and 
transmitting the uplink communication to the base station via the satellite based at least in part on the uplink timing ([0163], “A total slot offset is determined based on the slot offset and the additional slot offset (1008)……… The PUSCH is transmitted based on the total slot offset and the TA value (1010)”; [0166]).


With respect to claim 21, Sergeev teaches a method for wireless communication (Figs. 7-11) at a base station (Fig. 7A, BS 708), comprising: 
identifying round trip delay information associated with a propagation delay for communications with at least a first user equipment (UE) (Fig. 7A, UE 701) via a satellite (Fig. 7A, space-borne platform 704) ([0162], “The additional slot offset can be determined based on a full TA value (in slots) including any TA adjustment applied by the UE or BS. In some examples, the additional slot offset is determined based on a common component of the TA value (in slots), which can be indicated to the UE in a SIB or PBCH. In some examples, the additional slot offset is determined based on a differential component of the TA value (in slots), which can be indicated in a RAR message. In some examples, the additional slot offset is determined based both the common component of the TA value and the differential component of the TA value, which can further include any adjustments to the TA value by the UE or BS….”; Fig. 9; [0159], “Accordingly, in some examples, the TA for the UE can be divided into two parts such that TA=TA1+TA2, where TA1 corresponds to the common propagation delay D1 and TA2 corresponds to the differential propagation delay D2. G can then be determined based on part of the TA (e.g., G can be TA1 or TA2 (in slots)) or all of TA (e.g., G can be TA=TA1+TA2). In some examples, TA1 is broadcast to UEs within the cell by the BS. In some examples, TA1 is indicated to the UE in a physical broadcast channel (PBCH) transmission. In some examples, TA1 is indicated to the UE in the SIB….”, the common propagation delay TA1/D1 received from the base station is the propagation delay/round trip delay information); 
determining configuration information based at least in part on the round trip delay information, the configuration information indicating that the first UE is to identify an uplink timing for uplink communications to the base station via the satellite based on a satellite timing reference or a base station timing reference  (Fig. 10, steps 1006-1010, the additional slot offset is based on the propagation delay (common propagation delay) and the propagation delay variation (differential propagation delay); [0162], “An additional slot offset is determined based on a TA value (1006). The TA value can be configured to offset a signal propagation delay between the UE and the BS and can be received from the BS in a RAR message or by other signaling…… …. In some examples, the additional slot offset is determined based both the common component of the TA value and the differential component of the TA value, which can further include any adjustments to the TA value by the UE or BS”; the differential component of the TA value is the propagation delay variation; [0163], “A total slot offset is determined based on the slot offset and the additional slot offset (1008)……… The PUSCH is transmitted based on the total slot offset and the TA value (1010)”;  See also [0159], Note (1),  TA is determined by TA1 + TA2  where TA2/D2 is the differential propagation delay and TA1/D1 is the common propagation delay, and (2), the TA is used to determine the additional slot offset; [0161] & [0164], timing is determined relative to the base station), wherein the uplink timing is based at least in part on the propagation delay and a propagation delay variation, and wherein the propagation delay variation is based at least in part on movement of the satellite relative to the UE or movement of the satellite relative to both the UE and the base station ([0159], “…..In some examples, TA1, TA2, or TA, or combinations of them, are determined (e.g., by the BS or the UE) based on the absolute or relative location of the satellite (or other airborne or space-borne platform) or the UE, or both”; [0162], “…In some examples, the common component or the differential component, or both, are determined based at least in part on one or more network parameters, such as a location of an airborne or space-borne platform in a NTN, a location of the BS, a location of the UE, or combinations of them, among other”); and 
transmitting the configuration information to at least the first UE (Fig. 11, step 1104; [0165] , “A slot offset and a timing advance value for transmission of the PUSCH is also transmitted to the UE (1104). The slot offset can correspond to the slot offset K.sub.2, and the timing advance value can be an initial TA value or an adjustment to a previous configured TA value”).


With respect to claim 28, Sergeev teaches an apparatus (Fig. 6) for wireless communication at a user equipment (UE) (Fig. 7A, UE 701), comprising:
a processor (Fig. 6, processors 610; [0145]),
memory (Fig. 6, memory/storage 620) coupled with the  processor; and 
instructions (fig. 6, instructions 650; [0148]) stored in the memory and executable by the processor to cause the apparatus to:
identify, based at least in part on round trip delay information received
from a network, a propagation delay for communications between the UE and a base station (Fig. 7A, BS 708) via a satellite (Fig. 7A, space-borne platform 704) ([0162], “The additional slot offset can be determined based on a full TA value (in slots) including any TA adjustment applied by the UE or BS. In some examples, the additional slot offset is determined based on a common component of the TA value (in slots), which can be indicated to the UE in a SIB or PBCH. In some examples, the additional slot offset is determined based on a differential component of the TA value (in slots), which can be indicated in a RAR message. In some examples, the additional slot offset is determined based both the common component of the TA value and the differential component of the TA value, which can further include any adjustments to the TA value by the UE or BS….”; Fig. 9; [0159], “Accordingly, in some examples, the TA for the UE can be divided into two parts such that TA=TA1+TA2, where TA1 corresponds to the common propagation delay D1 and TA2 corresponds to the differential propagation delay D2. G can then be determined based on part of the TA (e.g., G can be TA1 or TA2 (in slots)) or all of TA (e.g., G can be TA=TA1+TA2). In some examples, TA1 is broadcast to UEs within the cell by the BS. In some examples, TA1 is indicated to the UE in a physical broadcast channel (PBCH) transmission. In some examples, TA1 is indicated to the UE in the SIB….”, the common propagation delay TA1/D1 received from the base station is the propagation delay/round trip delay information);
determine, based at least in part on the propagation delay and a propagation
delay variation, an uplink timing for initiating an uplink communication to the base station
via the satellite, wherein the uplink timing is determined relative to a satellite timing
reference or a base station timing reference (Fig. 10, steps 1006-1010, the additional slot offset is based on the propagation delay (common propagation delay) and the propagation delay variation (differential propagation delay); [0162], “The TA value can be configured to offset a signal propagation delay between the UE and the BS and can be received from the BS in a RAR message or by other signaling…… …. In some examples, the additional slot offset is determined based both the common component of the TA value and the differential component of the TA value, which can further include any adjustments to the TA value by the UE or BS”; the differential component of the TA value is the propagation delay variation; [0163], “A total slot offset is determined based on the slot offset and the additional slot offset (1008)……… The PUSCH is transmitted based on the total slot offset and the TA value (1010)”;  See also [0159], Note (1),  TA is determined by TA1 + TA2  where TA2/D2 is the differential propagation delay and TA1/D1 is the common propagation delay, and (2), the TA is used to determine the additional slot offset; [0161], timing is determined relative to the base station), and wherein the propagation delay variation is based at least in part on movement of the satellite relative to the UE or movement of the satellite relative to both the UE and the base station ([0159], “…..In some examples, TA1, TA2, or TA, or combinations of them, are determined (e.g., by the BS or the UE) based on the absolute or relative location of the satellite (or other airborne or space-borne platform) or the UE, or both”; [0162], “…In some examples, the common component or the differential component, or both, are determined based at least in part on one or more network parameters, such as a location of an airborne or space-borne platform in a NTN, a location of the BS, a location of the UE, or combinations of them, among other”); and 
transmit the uplink communication to the base station via the satellite based at least in part on the uplink timing ([0163], “A total slot offset is determined based on the slot offset and the additional slot offset (1008)……… The PUSCH is transmitted based on the total slot offset and the TA value (1010)”).


With respect to claim 30, Sergeev teaches an apparatus for wireless communication (Figs. 7-11) at a base station (Fig. 7A, BS 708), comprising:
a processor (Fig. 6, processors 610; [0145]),
memory (Fig. 6, memory/storage 620) coupled with the  processor; and 
instructions (fig. 6, instructions 650; [0148]) stored in the memory and executable by the processor to cause the apparatus to:
identify round trip delay information associated with a propagation delay for communications with at least a first user equipment (UE) (Fig. 7A, UE 701) via a satellite (Fig. 7A, space-borne platform 704) ([0162], “The additional slot offset can be determined based on a full TA value (in slots) including any TA adjustment applied by the UE or BS. In some examples, the additional slot offset is determined based on a common component of the TA value (in slots), which can be indicated to the UE in a SIB or PBCH. In some examples, the additional slot offset is determined based on a differential component of the TA value (in slots), which can be indicated in a RAR message. In some examples, the additional slot offset is determined based both the common component of the TA value and the differential component of the TA value, which can further include any adjustments to the TA value by the UE or BS….”; Fig. 9; [0159], “Accordingly, in some examples, the TA for the UE can be divided into two parts such that TA=TA1+TA2, where TA1 corresponds to the common propagation delay D1 and TA2 corresponds to the differential propagation delay D2. G can then be determined based on part of the TA (e.g., G can be TA1 or TA2 (in slots)) or all of TA (e.g., G can be TA=TA1+TA2). In some examples, TA1 is broadcast to UEs within the cell by the BS. In some examples, TA1 is indicated to the UE in a physical broadcast channel (PBCH) transmission. In some examples, TA1 is indicated to the UE in the SIB….”, the common propagation delay TA1/D1 received from the base station is the propagation delay/round trip delay information); 
determine configuration information based at least in part on the round trip delay information, the configuration information indicating that the first UE is to identify an uplink timing for uplink communications to the base station via the satellite based on a satellite timing reference or a base station timing reference  (Fig. 10, steps 1006-1010, the additional slot offset is based on the propagation delay (common propagation delay) and the propagation delay variation (differential propagation delay); [0162], “An additional slot offset is determined based on a TA value (1006). The TA value can be configured to offset a signal propagation delay between the UE and the BS and can be received from the BS in a RAR message or by other signaling…… …. In some examples, the additional slot offset is determined based both the common component of the TA value and the differential component of the TA value, which can further include any adjustments to the TA value by the UE or BS”; the differential component of the TA value is the propagation delay variation; [0163], “A total slot offset is determined based on the slot offset and the additional slot offset (1008)……… The PUSCH is transmitted based on the total slot offset and the TA value (1010)”;  See also [0159], Note (1),  TA is determined by TA1 + TA2  where TA2/D2 is the differential propagation delay and TA1/D1 is the common propagation delay, and (2), the TA is used to determine the additional slot offset; [0161] & [0164], timing is determined relative to the base station), wherein the uplink timing is based at least in part on the propagation delay and a propagation delay variation, and wherein the propagation delay variation is based at least in part on movement of the satellite relative to the UE or movement of the satellite relative to both the UE and the base station ([0159], “…..In some examples, TA1, TA2, or TA, or combinations of them, are determined (e.g., by the BS or the UE) based on the absolute or relative location of the satellite (or other airborne or space-borne platform) or the UE, or both”; [0162], “…In some examples, the common component or the differential component, or both, are determined based at least in part on one or more network parameters, such as a location of an airborne or space-borne platform in a NTN, a location of the BS, a location of the UE, or combinations of them, among other”); and 
transmit the configuration information to at least the first UE (Fig. 11, step 1104; [0165], “A slot offset and a timing advance value for transmission of the PUSCH is also transmitted to the UE (1104). The slot offset can correspond to the slot offset K.sub.2, and the timing advance value can be an initial TA value or an adjustment to a previous configured TA value”).


With respect to claim 7, Sergeev teaches further comprising: identifying a validity time associated with the round trip delay information; and monitoring for updated round trip delay information responsive to an expiration of the validity time ([0159], “….In some examples, TA1 is indicated to the UE in a physical broadcast channel (PBCH) transmission. In some examples, TA1 is indicated to the UE in the SIB….”, the value of TA1 broadcasted by the base station is subjected to change, due to the movement of the satellite. Therefore, it has limited validity. Also, the subsequent PBCH/SIB transmission provides updated values for TA1).


With respect to claim 8, Sergeev teaches wherein the validity time starts when a SIB that contains the round trip delay information is acquired, and wherein the monitoring for the updated round trip delay information comprises acquiring another instance of the SIB ([0159], “….In some examples, TA1 is indicated to the UE in a physical broadcast channel (PBCH) transmission. In some examples, TA1 is indicated to the UE in the SIB….”, the value of TA1 broadcasted by the base station is subjected to change, due to the movement of the satellite. Therefore, it has limited validity. Also, the subsequent PBCH/SIB transmission provides updated values for TA1).


With respect to claim 13, Sergeev teaches wherein the round trip delay information includes a base station-to-UE propagation delay for use in an initial access procedure, and wherein the propagation delay variation is determined subsequent to the initial access procedure ([0158], “In some examples, G is the full TA value (in slots), which can include the initial TA value indicated to the UE in the RAR message or through other signaling as well as any adjustment(s) to the TA value (e.g., by the UE, the BS, or both)………. For instance, referring to FIG. 9, the signal propagation delay D (900) between a particular UE 902 and a BS 904 can be represented as a sum of two addends D1 (906) and D2 (908), where the addend D1 (906) represents a “common” signal propagation delay that is constant for all UEs within a cell 910, and the addend D2 (908) represents a differential signal propagation delay that depends on the location of the UE 902 within the cell 910”; [0159]).


With respect to claim 14, Sergeev teaches wherein the identifying further comprises: receiving a broadcast transmission that includes the round trip delay information, and wherein the broadcast transmission is periodically broadcast by the base station or another network node at a first periodicity ([0159], “in some examples, the TA for the UE can be divided into two parts such that TA=TA1+TA2, where TA1 corresponds to the common propagation delay D1 and TA2 corresponds to the differential propagation delay D2…. In some examples, TA1 is broadcast to UEs within the cell by the BS. In some examples, TA1 is indicated to the UE in a physical broadcast channel (PBCH) transmission. In some examples, TA1 is indicated to the UE in the SIB. In some examples, TA2 is indicated to the UE in a RAR message”, TA1 is the round trip delay information (see also Fig. 9) – PBCH channel is periodic).


With respect to claim 15, Sergeev teaches wherein the round trip delay information includes the propagation delay and the propagation delay variation ([0159], “the TA for the UE can be divided into two parts such that TA=TA1+TA2, where TA1 corresponds to the common propagation delay D1 and TA2 corresponds to the differential propagation delay D2. G can then be determined based on part of the TA (e.g., G can be TA1 or TA2 (in slots)) or all of TA (e.g., G can be TA=TA1+TA2). In some examples, TA1 is broadcast to UEs within the cell by the BS. In some examples, TA1 is indicated to the UE in a physical broadcast channel (PBCH) transmission. In some examples, TA1 is indicated to the UE in the SIB. In some examples, TA2 is indicated to the UE in a RAR message…”; See also [0158] & [0162]).


With respect to claim 16, Sergeev teaches wherein the propagation delay is provided in broadcast signaling, and the propagation delay variation is provided in dedicated signaling to the UE ([0159], “In some examples, TA1 is broadcast to UEs within the cell by the BS. In some examples, TA1 is indicated to the UE in a physical broadcast channel (PBCH) transmission. In some examples, TA1 is indicated to the UE in the SIB. In some examples, TA2 is indicated to the UE in a RAR message……”, the RAR message is specific to UE with preamble, TA and C-RNTI; [0162], “In some examples, the additional slot offset is determined based on a common component of the TA value (in slots), which can be indicated to the UE in a SIB or PBCH. In some examples, the additional slot offset is determined based on a differential component of the TA value (in slots), which can be indicated in a RAR message”).


With respect to claim 18, Sergeev teaches wherein the identifying comprises: receiving an indication of a base station location in the round trip delay information ([0089], “The positioning circuitry 345 includes circuitry to receive and decode signals transmitted or broadcasted by a positioning network of a GNSS…”); and determining one or more of the propagation delay or the propagation delay variation based at least in part on the base station location, a UE location, and a satellite location ([0162], “……In some examples, the common component or the differential component, or both, are determined based at least in part on one or more network parameters, such as a location of an airborne or space-borne platform in a NTN, a location of the BS, a location of the UE, or combinations of them, among others”; See also [0159]).


With respect to claim 20, Sergeev teaches wherein the base station location is a virtual geo-location that allows for determination of the propagation delay variation, and is provided in dedicated signaling to the UE or in broadcast signaling from the base station (Fig. 2, positioning circuitry 245 -virtual geo-location; [0075]; [0162], “In some examples, the additional slot offset is determined based on a differential component of the TA value (in slots), which can be indicated in a RAR message. In some examples, the additional slot offset is determined based both the common component of the TA value and the differential component of the TA value, which can further include any adjustments to the TA value by the UE or BS. In some examples, the common component or the differential component, or both, are determined based at least in part on one or more network parameters, such as a location of an airborne or space-borne platform in a NTN, a location of the BS, a location of the UE, or combinations of them, among others).


17.	With respect to claim 26, Sergeev teaches further comprising: periodically transmitting instances of the configuration information with updated round trip delay information ([0162], configuration information can be updated in a SIB or PBCH; [0159]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9-12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sergeev in view of Harthcock et al., US Patent 5,809,397 (hereinafter Harthcock).

With respect to claims 9 and 27, Sergeev teaches wherein the round trip delay information includes an initial value of the propagation delay for use in an initial access procedure, and wherein the propagation delay variation is determined subsequent to the initial access procedure ([0158], “In some examples, G is the full TA value (in slots), which can include the initial TA value indicated to the UE in the RAR message or through other signaling as well as any adjustment(s) to the TA value (e.g., by the UE, the BS, or both)………. For instance, referring to FIG. 9, the signal propagation delay D (900) between a particular UE 902 and a BS 904 can be represented as a sum of two addends D1 (906) and D2 (908), where the addend D1 (906) represents a “common” signal propagation delay that is constant for all UEs within a cell 910, and the addend D2 (908) represents a differential signal propagation delay that depends on the location of the UE 902 within the cell 910”; [0159]), but  is silent on “the propagation delay variation is determined based on a duration in which a plurality of propagation delays are determined”.
However, Harthcock teaches wherein the propagation delay variation is determined based on a duration in which a plurality of propagation delays are determined (background, “A geo-synchronous satellite is subject to the gravitational forces of the moon and sun and therefore moves around in a periodical pattern when observed from the ground. This results in a propagation delay variation of about 100 to 400 microseconds over the course of a 24 hour period”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sergeev system to include the feature “wherein the propagation delay variation is determined based on a duration in which a plurality of propagation delays are determined”, as disclosed by Harthcock because it accounts for the variation in the distance between the earth and a satellite throughout a single day (See Harthcock: abstract).


With respect to claim 10, Sergeev teaches wherein the round trip delay information
includes a satellite-to-base station propagation delay ([0159], “In some examples, TA1 is broadcast to UEs within the cell by the BS. In some examples, TA1 is indicated to the UE in a physical broadcast channel (PBCH) transmission. In some examples, TA1 is indicated to the UE in the SIB”, TA1 corresponds to the common propagation delay and includes both satellite-base station propagation delay and UE to satellite propagation delay; See also Fig. 9 and [0162]) and wherein the UE determines a UE-to-satellite propagation delay ([0159], “In some examples, TA1, TA2, or TA, or combinations of them, are determined (e.g., by the BS or the UE) based on the absolute or relative location of the satellite (or other airborne or space-borne platform) or the UE, or both”, TA1 corresponds to the common propagation delay and includes both satellite-base station propagation delay and UE to satellite propagation delay) and wherein a propagation delay variation is determined, but is silent on “wherein the propagation delay variation is determined based on a duration in which a plurality of propagation delays are determined”.
However, Harthcock teaches wherein the propagation delay variation is determined based on a duration in which a plurality of propagation delays are determined (background, “A geo-synchronous satellite is subject to the gravitational forces of the moon and sun and therefore moves around in a periodical pattern when observed from the ground. This results in a propagation delay variation of about 100 to 400 microseconds over the course of a 24 hour period”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sergeev system to include the feature “wherein the propagation delay variation is determined based on a duration in which a plurality of propagation delays are determined”, as disclosed by Harthcock because it accounts for the variation in the distance between the earth and a satellite throughout a single day (See Harthcock: abstract).


With respect to claim 11, Sergeev teaches wherein the round trip delay information
includes a UE-to-satellite propagation delay ([0159], “In some examples, TA1 is broadcast to UEs within the cell by the BS. In some examples, TA1 is indicated to the UE in a physical broadcast channel (PBCH) transmission. In some examples, TA1 is indicated to the UE in the SIB”, TA1 corresponds to the common propagation delay and includes both satellite-base station propagation delay and UE to satellite propagation delay; See also Fig. 9 and [0162]).


With respect to claim 12, Sergeev teaches wherein a mid-point of a transmission beam coverage area for a transmission beam used for communications with the UE is considered as a location of the UE for the UE-to-satellite propagation delay ([0158], “In some examples, the common delay D1 can be measured from a point 912 representing a minimum or average propagation delay for the cell 910”).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sergeev in view of Mochizuki et al., US Pub. 2022/0225411 (hereinafter Mochizuki).

With respect to claim 19, Sergeev is silent on “wherein the base station location is provided in radio resource control signaling when the UE is in a connected mode with the base station”.
However, Mochizuki teaches wherein the base station location is provided in radio resource control signaling when the UE is in a connected mode with the base station ([0238], “As the method of obtaining the location information of an eNB in advance, the eNB may include the location information of the own eNB in system information and then broadcast the system information or may notify the UE of the location information through RRC signaling”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sergeev system to include the feature “wherein the base station location is provided in radio resource control signaling when the UE is in a connected mode with the base station”, as disclosed by Mochizuki because it provides the UE the option/flexibility of determining an updated timing advance in the event that the timing advance has expired. 



	
Claims 3-6, 22-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sergeev in view of Medles et al., US Pub. 2021/0250885 (hereinafter Medles).

With respect to claims 3, 22 and 29, Sergeev is silent on “further comprising: receiving configuration information that indicates whether the uplink timing is based on the satellite timing reference and a UE-to-satellite propagation delay, or is based on the base station timing reference and a UE-to-gateway propagation delay”.
However, Medles teaches further comprising: receiving configuration information that indicates whether the uplink timing is based on the satellite timing reference and a UE-to-satellite propagation delay, or is based on the base station timing reference and a UE-to-gateway propagation delay (Fig. 3; [0042], “In some implementations, the NTN network may need to signal to the UE or clarify in the 3rd Generation Partnership Project (3GPP) specifications at which node in the transmission chain does the time reference and carrier frequency correspond to or generated in case of satellite communication. FIG. 3 illustrates example satellite communication scenarios 310, 320 and 330 under schemes in accordance with implementations of the present disclosure……”; propagation delay rate depends on the timing reference”; [0044], “the NTN network may need to clarify/indicate where the frame reference timing and/or the frequency point corresponds to in case of the satellite communication. For example, the time and frequency reference point could be the gateway. In another example, the time and frequency reference point could be the satellite. In another example, the time reference point could be the Gateway, but the frequency reference point could be the satellite”; See also [0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sergeev system to include the feature “further comprising: receiving configuration information that indicates whether the uplink timing is based on the satellite timing reference and a UE-to-satellite propagation delay, or is based on the base station timing reference and a UE-to-gateway propagation delay”, as disclosed by Medles because it provides proper schemes for estimating Doppler offset and propagation delay with no positioning information and performing timing/frequency compensation/pre-compensation to achieve auto-synchronization in NTN communications (See Medles: para [0009]).


With respect to claims 4 and 23, Sergeev is silent on “wherein the configuration information is provided in a system information broadcast transmission, or in UE-specific signaling”.
However, Medles teaches wherein the configuration information is provided in a system information broadcast transmission, or in UE-specific signaling ([0045], “In some implementations, the UE may be configured to receive a signaling from the network node to indicate a time and frequency reference point. The time and frequency reference point may comprise the satellite or the gateway”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sergeev system to include the feature “wherein the configuration information is provided in a system information broadcast transmission, or in UE-specific signaling”, as disclosed by Medles because it provides proper schemes for estimating Doppler offset and propagation delay with no positioning information and performing timing/frequency compensation/pre-compensation to achieve auto-synchronization in NTN communications (See Medles: para [0009]).


With respect to claims 5 and 24, Sergeev teaches wherein the configuration information further provides a round trip delay offset associated with the base station and the satellite, and a round trip delay variation associated with the base station and the satellite ([0162], “The additional slot offset can be determined based on a full TA value (in slots) including any TA adjustment applied by the UE or BS. In some examples, the additional slot offset is determined based on a common component of the TA value (in slots), which can be indicated to the UE in a SIB or PBCH. In some examples, the additional slot offset is determined based on a differential component of the TA value (in slots), which can be indicated in a RAR message. In some examples, the additional slot offset is determined based both the common component of the TA value and the differential component of the TA value, which can further include any adjustments to the TA value by the UE or BS. In some examples, the common component or the differential component, or both, are determined based at least in part on one or more network parameters, such as a location of an airborne or space-borne platform in a NTN, a location of the BS, a location of the UE, or combinations of them, among others”). Sergeev is silent on “wherein: the configuration information indicates that the uplink timing is relative to the base station timing reference”).
However, Medles teaches wherein: the configuration information indicates that the uplink timing is relative to the base station timing reference ([0045], “In some implementations, the UE may be configured to receive a signaling from the network node to indicate a time and frequency reference point. The time and frequency reference point may comprise the satellite or the gateway”; [0044]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sergeev system to include the feature “wherein: the configuration information indicates that the uplink timing is relative to the base station timing reference”, as disclosed by Medles because it provides proper schemes for estimating Doppler offset and propagation delay with no positioning information and performing timing/frequency compensation/pre-compensation to achieve auto-synchronization in NTN communications (See Medles: para [0009]).


With respect to claims 6 and 25, Sergeev teaches wherein the uplink timing is determined based only on the UE-to-satellite propagation delay and a UE-to-satellite propagation delay variation ([0162], “The additional slot offset can be determined based on a full TA value (in slots) including any TA adjustment applied by the UE or BS. In some examples, the additional slot offset is determined based on a common component of the TA value (in slots), which can be indicated to the UE in a SIB or PBCH. In some examples, the additional slot offset is determined based on a differential component of the TA value (in slots), which can be indicated in a RAR message. In some examples, the additional slot offset is determined based both the common component of the TA value and the differential component of the TA value, which can further include any adjustments to the TA value by the UE or BS. In some examples, the common component or the differential component, or both, are determined based at least in part on one or more network parameters, such as a location of an airborne or space-borne platform in a NTN, a location of the BS, a location of the UE, or combinations of them, among others”). Sergeev is silent on “wherein the configuration information indicates that the uplink timing is based on the satellite timing reference”).
However, Medles teaches wherein the configuration information indicates that the uplink timing is based on the satellite timing reference ([0045], “In some implementations, the UE may be configured to receive a signaling from the network node to indicate a time and frequency reference point. The time and frequency reference point may comprise the satellite or the gateway”; [0044]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sergeev system to include the feature “wherein the configuration information indicates that the uplink timing is based on the satellite timing reference”, as disclosed by Medles because it provides proper schemes for estimating Doppler offset and propagation delay with no positioning information and performing timing/frequency compensation/pre-compensation to achieve auto-synchronization in NTN communications (See Medles: para [0009]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sergeev in view of Takayoshi et al., WO 2021/166267 (hereinafter Takayoshi i).

With respect to claim 17, Sergeev teaches wherein the round trip delay information includes an indication of the propagation delay and is provided periodically by the base station ([0159] and [0162], TA1 is provided by  a SIB or PBCH), but is silent on wherein the propagation delay variation is determined based at least in part on differences between two or more instances of the propagation delay provided by the base station”.

However, Takayoshi teaches wherein the propagation delay variation is determined based at least in part on differences between two or more instances of the propagation delay provided by the base station (Claims:  “The delay fluctuation calculation unit calculates the fluctuation amount of the delay time at the time of the current measurement from the difference between the delay time information of the round trip between the previous measurement and the current measurement”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sergeev system to include the feature “wherein the propagation delay variation is determined based at least in part on differences between two or more instances of the propagation delay provided by the base station”, as disclosed by Takayoshi because  it enables the UE to determine updated timing advance values according to changes in propagation delay (note, as per Sergeev, the UE can also determine the propagation delay variation).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        10/22/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477